DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 02/16/2022.
Status of Claims
Claim 8 has been amended, claims 1-20, as originally filed 01/18/2022, are pending and claims 8-16 have been examined on the merits (claim 8 being independent).  Claims 8-16 have been elected without traverse and claims 1-7 and 17-20 have been withdrawn as being directed to a non-elected invention.  Again, Applicant is respectfully requested to cancel claims 1-7 and 17-20 as being drawn to an unelected invention.
Response to Arguments
Applicant’s arguments and amendments filed 01/18/2022 have been fully considered.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Mueller et al. (hereinafter Von Mueller), US Publication Number 2013/0254117 A1 in view of Vaish et al. (hereinafter Vaish), US Publication Number 2016/0210605 A1 in further view of Carroll et al. (hereinafter Carroll), US Publication Number 2005/0075977 A1.
Regarding claim 8:
Von Mueller discloses the following:
A computerized system for identifying and processing data in an unknown non-textual format, the system comprising: (Von Mueller: See figs. 2A-B, abstract, and [0110-0111], and notes: 
a first transaction device (reads on “data capture device 103”) that participates in a consumer-initiated transaction (reads on “The customer presents the token 101 (e.g., credit card) to the merchant”) using first transaction data in a first media format, said first media format (reads on “the token 101 (e.g., credit card)”) comprises an image-based payment data and being presented (reads on “The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104”) by a consumer for payment; (Von Mueller: See figs. 2A-B and paragraph [0110] “Upon entering into a transaction, a merchant may ask the customer to present his or her form of payment or credentials, which in this example is the credit card. The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104. In one embodiment, the credit card can be swiped at a magnetic stripe reader or otherwise positioned to be read by the data capture device 103…… other forms of data capture devices 103, or readers, can be used to obtain the information from token 101. For example, bar code scanners, smart card readers, RFID readers, near-field devices, and other mechanisms can be used to obtain some or all of the data associated with token 101 and used for the transaction.”, and see also [0029], [0087], and [0137], and notes: The token includes any of a variety of format such as bar code, a fingerprint, etc.)
a second transaction device (reads on “POS 104”) that participates in the consumer-initiated transaction (reads on “The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104.”) with the first transaction device (reads on “…positioned to be read by the data capture device 103”) and receives (reads on “presents the token 101 (e.g., credit card)”) the first transaction data in the first media format, the second transaction device configured to participate (reads on “The security processor 220 decrypts the data and re-encrypts the data using the POS 104….. The re-formatted data is then returned to the application processor 210 to be included in the data packet to be sent to the POS 104, or gateway 120 or transaction processing network 123 for processing.”) in the transaction using a second media format, wherein the second media format (reads on “The re-formatted data”) is different from the first media format; and (Von Mueller: See figs. 2A-B and paragraphs [0110] “The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104. In one embodiment, the credit card can be swiped at a magnetic stripe reader or otherwise positioned to be read by the data capture device 103…… other forms of data capture devices 103, or readers, can be used to obtain the information from token 101. For example, bar code scanners, smart card readers, RFID readers, near-field devices, and other mechanisms can be used to obtain some or all of the data associated with token 101 and used for the transaction.” and [0128] “The security processor 220 decrypts the data and re-encrypts the data using the POS 104, gateway 120 or transaction processing, network 123 keys and encryption format specified by the application processor 210. The re-formatted data is then returned to the application processor 210 to be included in the data packet to be sent to the POS 104, or gateway 120 or transaction processing network 123 for processing.”, and see also [0137] “Referring, now to FIG. 2A, a fingerprint reader 23 0 has been added as a second token reading device. According to one embodiment of the present invention, the fingerprint is uses as the primary token in place of the 
Von Mueller does not explicitly disclose the following, however Vaish further teaches:
a gateway service server (reads on “OPN platform” or “transaction processing platform”) configured to receive the first transaction data (reads on “a value token of a user for payment of the transaction in a first transaction format”) in the first media format via a request message (reads on “a first transaction request”) received from the second transaction device (reads on “a merchant computing device associated with a merchant”), (Vaish: See paragraph [0074] “computer program instruction to receive, from a merchant computing device associated with a merchant, a first transaction request to authorize a digital wallet transaction, the first transaction request identifying a value token of a user for payment of the transaction in a first transaction format”, and notes: Vaish is silent the recited claim “the request includes an indication of the second media format” and Carroll further teaches below.) 
[…………………………….], wherein the gateway service server is configured to; 
i) determine (reads on “determine that a transaction processing platform does not accept the transaction format provided”) a type of the first media format, (Vaish: See paragraph [0074] “computer program instructions to determine that a 
ii) extract (reads on “identifying a value token of a user for payment of the transaction in a first transaction format”) the first transaction data using the first media format, (Vaish: See paragraph [0074])
iii) reformat (reads on “modify the transaction format to a modified format”) the first transaction data to the second media format even if the first media format is unknown to the second transaction device, and (Vaish: See paragraph [0074] “computer program instructions to modify the transaction format to a modified format in response to a determination that the transaction processing platform does not accept the transaction format provided in the first transaction request”)
iv) return (reads on “communicate a second transaction request to perform the transaction to the transaction processing platform associated with the selected at least one account, the second transaction request comprising the modified format”) a response message that includes the first transaction data in the second media format for use by the second transaction device in generating a formatted data set. (Vaish: See paragraph [0074] “computer program instructions to communicate a second transaction request to perform the transaction to the transaction processing platform associated with the selected at least one account, the second transaction request comprising the modified format; computer program instructions to receive a confirmation for the transaction from the transaction processing platform confirming the transaction using the selected at least one account; and computer 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include determining whether a format of the transaction data is accepted with the transaction processing device and reformatting the transaction data in a second format based on the determination, as taught by Vaish, in order to provide a more reliable and faster financial transaction.
Von Mueller and Vaish do not explicitly disclose the recited claim “the request includes  an indication of the second media format”, however Carroll further teaches:
… the request includes  an indication of the second media format… (Carroll: See paragraph [0027] “allows merchants to provide the requested data in a format that allows transaction processing system 104 to convert from the merchant format to card processing system formats”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include requesting a required format of the transaction data, as taught by Carroll, in order to provide a more reliable and faster financial transaction.
Regarding claim 9:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device includes a hardware security module that encrypts the request message and 
Regarding claim 10:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the first transaction device (reads on “The data capture device”) is a consumer hand-held device that includes a display that presents the first transaction data in the first media format. (Von Mueller: See paragraph [0009] “Current trends of using mobile platforms including mobile phones, tablets and PDAs and their corresponding operating systems as platforms for processing financial transactions has enabled millions of small merchants to process financial token based transactions.”, and see also [0111] “The data capture device is in communicative contact with a terminal or point of sale (POS) 104, which can include any of a number of terminals including, for example, point of access terminal, an authorization station, automated teller machine, computer 
Regarding claim 11:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device (reads on “the traditional POS terminal has been replaced with alternative platform devices”) is a merchant device (reads on “as mobile phones and handheld computers”) that includes a camera for accepting the first transaction data in the first media format. (Von Mueller: See paragraph [0023] “in many new transaction processing applications the traditional POS terminal has been replaced with alternative platform devices such as mobile phones and handheld computers.” And [0029] “the token to be secured is biometric information captured at the time of the transaction, combined with local and remote device and transactional data and issuer and account identity information. Biometric information can be, by way of example, but is not limited to, a fingerprint, a fingerprint template, an eye scan, or any other biometric information to determine an individual person's identity. Local device information can include, by way of example but not limited to, the serial number of a POS device.”)
Regarding claim 12: 
Von Mueller does not explicitly disclose the following, however Vaish further teaches:
The computerized system of claim 8, wherein the second transaction device includes a transaction parsing function that determines that the first media format is unable to be processed at the second transaction device. (Vaish: See paragraph 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include determining whether a format of the data is accepted with the transaction processing device, as taught by Vaish, in order to provide a more reliable and faster financial transaction.
Regarding claim 14:
Von Mueller discloses the following:
The computerized system of claim 13, wherein the transaction processing function of the second transaction device is further coupled to a processor that authorizes transactions based on receipt of the formatted data set from the second transaction device. (Von Mueller: See paragraph [0087] “The token data in this example is then sent to the appropriate financial institution or institutions, or other entities for processing. Processing can include, in one or more steps, authorization, approval and settlement of the account. As the example in FIG. 1 illustrates, a token 101 can be used by the customer to facilitate the transaction. As stated, in this example environment, examples of token 101 can include a charge card, debit card, credit card, loyalty card, or other token that can be used to identify such items as the customers, their account, and other relevant information. As a further example, a card such as a credit or debit card can include various forms of technology to store 
Regarding claim 15:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the first transaction device (reads on “The data capture device”) is a merchant device that includes a display that presents the first transaction data in the first media format. (Von Mueller: See paragraph [0009] “Current trends of using mobile platforms including mobile phones, tablets and PDAs and their corresponding operating systems as platforms for processing financial transactions has enabled millions of small merchants to process financial token based transactions.”, and see also [0111] “The data capture device is in communicative contact with a terminal or point of sale (POS) 104, which can include any of a number of terminals including, for example, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices……. in other environments these items can be in the same housing or in integrated housings.”)
Regarding claim 16:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device (reads on “the traditional POS terminal has been replaced with alternative platform devices”) is a hand-held consumer device (reads on “as mobile phones and 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Von Mueller in view of Vaish in further view of Carroll in even further view of Lister, US Publication Number 2010/0099206 A1.
Regarding claim 13:
Von Mueller, Vaish, Carroll do not explicitly disclose the following, however Lister further teaches:
The computerized system of claim 8, wherein the second transaction device includes a transaction processing function coupled to the transaction parsing function and the gateway service. (Lister: see paragraph [0029]: “the B2B gateway 200 comprises a receiver 202, a first translator 204, a parser 206, one or more batch settlers 208 and/or 214, one or more second translators 210 and or 216, and/or one or more senders 212 and/or 218”, and see also [0030]: “A translator 204, in 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include determining a type of the first format and parsing the transaction data, as taught by Lister, in order to provide a more reliable and faster financial transaction.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/YONGSIK PARK/Examiner, Art Unit 3695
March 9, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/12/2022